DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, species A, directed to claims 1-16, in the reply filed on January 7, 2021, is acknowledged.  Claims 17-19 are withdrawn as non-elected claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2016/0096368 (“Yazaki”) in view of U.S. Patent No. 5,818,482 (“Ohta”).
Claim 1
Yazaki discloses a liquid discharging head comprising: a piezoelectric body (pieozleectric body 300); a vibration plate provided on one side in a first direction with respect to the piezoelectric body (vibration plate 50); and a pressure chamber substrate provided on the one side with respect to the vibration plate (pressure chamber substrate 10), the pressure chamber substrate including a plurality of partition walls that partition a pressure chamber for applying a pressure to a liquid (Figs 3A and 3B, sidewalls of pressure chambers 12), the piezoelectric body, the vibration plate, and the pressure chamber substrate being provided side by side in the first 
Yazaki does not appear to explicitly disclose a thickness of the vibration plate at the second position is smaller than a thickness of the vibration plate at the first position.
Ohta discloses a vibration plate with varied thickness in different positions (col. 16, lns 25-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a varied thickness, as disclosed by Ohta, into the device of Yazaki, such that a thickness of the vibration plate at the second position is smaller than a thickness of the vibration plate at the first position, for the purpose of minimizing an amount of transferred oscillations between actuators (Ohta, col. 9, lns 1-5).

Claim 2
Yazaki in view of Ohta discloses the liquid discharging head according to claim 1, wherein a sum of a thickness of the vibration plate and a66 thickness of the piezoelectric body at the second position is smaller than a sum of a thickness of the vibration plate and a thickness of the piezoelectric body at the first position (Yazaki, Fig. 4, thickness of second portion less than thickness of first portion).

Claim 3
 Yazaki in view of Ohta discloses the liquid discharging head according to claim 1, wherein a thickness of the piezoelectric body at the second position is smaller than a thickness of the piezoelectric body at the first position (Yazaki, Fig. 4, D2 is less than D2+D4).  

Claim 4
Yazaki in view of Ohta discloses the liquid discharging head according to claim 1.
Yazaki does not appear to explicitly disclose wherein a difference between a thickness of the vibration plate and a thickness of the piezoelectric body at the second position is smaller than a difference between a thickness of the vibration plate and a thickness of the piezoelectric body at the first position.  
Ohta discloses a vibration plate with varied thickness in different positions (col. 16, lns 25-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a varied thickness, as disclosed by Ohta, into the device of Yazaki, such that a difference between a thickness of the vibration plate and a thickness of the piezoelectric body at the second position is smaller than a difference between a thickness of the vibration plate and a thickness of the piezoelectric body at the first position, for the purpose of minimizing an amount of transferred oscillations between actuators (Ohta, col. 9, lns 1-5).

Claim 5
Yazaki in view of Ohta discloses the liquid discharging head according to claim 1, wherein a sum of a thickness of the vibration plate and a thickness of the piezoelectric body at the second position is larger than a thickness of the vibration plate at the first position and is larger than a thickness of the piezoelectric body at the first position (Yazaki, Fig. 4, D2+thickness of plate 50 is less than D2+D4+thickness of plate 50).    

Claim 6
 Yazaki in view of Ohto discloses the liquid discharging head according to claim 1, wherein67 a thickness of the piezoelectric body is larger than a thickness of the vibration plate at the second position (Yazaki, Fig. 4, D2 is less than D2+D4).     

Claim 7
 Yazaki in view of Ohta discloses the liquid discharging head according to claim 1, wherein a thickness of the piezoelectric body is smaller than a thickness of the vibration plate at the first position (Yazaki, Fig. 4, D2 is less than D2+D4).  

Claim 8
Yazaki in view of Ohta discloses the liquid discharging head according to claim 1.
Yazaki does not appear to explicitly disclose wherein an end portion of the vibration plate on the one side at the second position is disposed at the same position as an end portion of the vibration plate on the one side at the first position, and an end portion of the vibration plate on the other side at the second position is disposed closer to the one side than an end portion of the vibration plate on the other side at the first position.  
Ohta discloses a vibration plate with varied thickness in different positions (col. 16, lns 25-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a varied thickness, as disclosed by Ohta, into the device of Yazaki, such that an end portion of the vibration plate on the one side at the second position is disposed at the same position as an end portion of the vibration plate on the one side at the first position, and an end portion of the vibration plate on the other side at the second position is disposed closer to the one side than an end portion of the vibration plate on the other side at the first position, for the purpose of minimizing an amount of transferred oscillations between actuators (Ohta, col. 9, lns 1-5).

Claim 9
 Yazaki in view of Ohta discloses the liquid discharging head according to claim 1, wherein the vibration plate has an elastic body layer and an insulation layer provided on the other side in the first direction with respect to the elastic body layer (Yazaki, elastic layer 51 and insulating film 52), a thickness of the insulation layer at the second position is equal to a thickness of the insulation layer at the first position (Yazaki, layer 52 has uniform thickness).
Yazaki does not appear to explicitly disclose a thickness of the elastic body layer at the second 68 position is smaller than a thickness of the elastic body layer at the first position.  
Ohta discloses a vibration plate with varied thickness in different positions (col. 16, lns 25-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a varied thickness, as disclosed by Ohta, into Yazaki, such that a thickness of the elastic body layer at the second 68 position is smaller than a thickness of the elastic body layer at the first position, for the purpose of minimizing an amount of transferred oscillations between actuators (Ohta, col. 9, lns 1-5).

Claim 10
Yazaki in view of Ohta discloses the liquid discharging head according to claim 1, wherein the vibration plate has an elastic body layer, an adhesion layer provided on the other side in the first direction with respect to the elastic body layer, and an insulation layer provided on the other side with respect to the adhesion layer, a thickness of the insulation layer at the second position is equal to a thickness of the insulation layer at the first position, a thickness of the elastic body layer at the second position is equal to a thickness of the elastic body layer at the first position (Yazaki, paragraphs [0077-0079], Fig. 4), 
Ohta discloses a vibration plate with varied thickness in different positions (col. 16, lns 25-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a varied thickness, as disclosed by Ohta, into the device of Yazaki, such that a thickness of the adhesion layer at the second position is smaller than a thickness of the adhesion layer at the first position, for the purpose of minimizing an amount of transferred oscillations between actuators (Ohta, col. 9, lns 1-5).

Claim 11
Yazaki in view of Ohta discloses the liquid discharging head according to claim 9, wherein the elastic body layer is made of silicon dioxide, and the insulation layer is made of zirconium oxide (Yazaki, paragraphs [0077-0078], silicon dioxide and zirconium oxide).  

Claim 12
Yazaki in view of Ohta discloses the liquid discharging head according to claim 1, further comprising: individual electrodes that are provided on the one side 69 with respect to the piezoelectric body and are individually provided with respect to a plurality of the pressure chambers; and a common electrode that is provided on the other side in the first direction with respect to the piezoelectric body and is commonly provided with respect to the plurality of pressure chambers (Yazaki, paragraph [0048], common electrodes 60 and individual electrodes 80).  

Claim 13
Yazaki in view of Ohta discloses the liquid discharging head according to claim 1, further comprising: a common electrode that is provided on the one side with respect to the piezoelectric body and is commonly provided with respect to a plurality of the pressure chambers; and individual electrodes that are provided on the other side in the first direction with respect to the piezoelectric body and are individually provided with respect to the plurality of pressure chambers (Yazaki, paragraph [0048], common electrodes 60 and individual electrodes 80).    

Claim 14
Yazaki in view of Ohta discloses the liquid discharging head according to claim 12, further comprising: a drive control portion for driving the piezoelectric body by applying different drive voltages to the individual electrodes according to a discharge amount of the liquid and applying a constant holding voltage to the common electrode regardless of the discharge amount of the liquid (Yazaki, paragraph [0051], controller with driving voltage).  

Claim 15
Yazaki in view of Ohta discloses the liquid discharging head according to claim 1.
Yazaki does not appear to explicitly disclose wherein70 when a position overlapping the partition wall in the second direction is assumed as a third position, both the piezoelectric body and the vibration plate are provided at the third position, and a thickness of the vibration plate at the third position is smaller than a thickness of the vibration plate at the first position.  
Ohta discloses a vibration plate with varied thickness in different positions (col. 16, lns 25-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a varied thickness, as disclosed by Ohta, into the device of Yazaki, such that a position overlapping the partition wall in the second direction is assumed as a third position, both the piezoelectric body and the vibration plate are provided at the third position, and a thickness of the vibration plate at the third position is smaller than a thickness of the vibration plate at the first position, for the purpose of minimizing an amount of transferred oscillations between actuators (Ohta, col. 9, lns 1-5).

Claim 16
Yazaki in view of Ohta discloses the liquid discharging head according to claim 1, wherein the first position is a central portion in the second direction in the pressure chamber, and the second position is an end portion in the second direction in the pressure chamber (Yazaki, Figs. 3A and 3B).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/ERICA S LIN/Primary Examiner, Art Unit 2853